IN THE COURT OF APPEALS OF IOWA

                                       No. 20-1161
                                Filed November 30, 2020


IN THE INTEREST OF T.W., B.W., and B.W.,
Minor Children,

J.W., Father,
       Appellant,

V.W., Mother of B.W. and B.W.,
      Appellant.
________________________________________________________________

          Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



          A mother and father separately appeal the termination of their parental

rights.     AFFIRMED ON FATHER’S APPEAL; REVERSED ON MOTHER’S

APPEAL.



          Patricia A. Rolfstad, Davenport, for appellant father.

          G. Brian Weiler, Davenport, for appellant mother.

          Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

          Victoria Noel of The Noel Law Firm, P.C., Clinton, attorney and guardian ad

litem for minor children.



          Considered by Bower, C.J., and Vaitheswaran and Greer, JJ. Tabor, J.,

takes no part.
                                           2


VAITHESWARAN, Judge.

       A mother and father appeal the termination of their parental rights to two

children, born in 2016 and 2017. The children’s father also appeals the termination

of his parental rights to a third child, born in 2010.

I.      Grounds for Termination

       Both parents contend the State failed to prove the statutory grounds for

termination cited by the district court.

       A.     Mother

       As noted, the mother and father had two children together. The younger

child was born with low oxygen, and medical staff had problems getting

intravenous oxygen started. The child was immediately airlifted to the University

of Iowa Hospitals and Clinics. According to the mother’s therapist, these traumatic

circumstances surrounding the child’s birth informed subsequent events.

       When the child was one year old, she was hospitalized for gastrointestinal

issues. Medical staff inserted several tubes and performed various procedures,

some of which were later deemed unnecessary. A physician reported that the

mother provided “false and exaggerated information about [the child’s] symptoms”

and this was “a clear case of Munchausen Syndrome by Proxy which is now called

‘factitious disorder imposed on another.’” The department of human services

intervened.

       The parents agreed to have the child placed with a relative. The parents’

older child remained at home under a safety plan that restricted the mother to

supervised contact.
                                           3


       In time, the State filed a child-in-need-of-assistance petition. The district

court adjudicated the children in need of assistance under several statutory

provisions. Shortly thereafter, the children’s guardian ad litem reported that the

parents were “in complete denial regarding the abuse perpetrated by [the mother]

on [the younger child].” In a dispositional order, the court left the younger child

with the relative and transferred the older child to the custody of his paternal

grandmother.1 The court also required supervision of parental visits. The State

ultimately filed a petition to terminate parental rights.

       Following a hearing, the district court found that “the adjudicatory harm in

this matter was “[f]actitious [d]isorder on [a]nother.” The court further found, “The

mother [would] not admit that her actions were the reason for the underlying

adjudication.” The court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(d), (h), and (i) (2019).

       The mother takes issue with the district court’s finding that she failed to

acknowledge the harm she caused her younger child. She asserts that, “In fact,

[she] and her therapist testified at length about her recognition and understanding

of the harm to her child.” The State responds that the mother did not “sufficiently

address[] the underlying why of her . . . [d]isorder.” In its view, the mother needed

“to acknowledge that her actions constituted child abuse.”

        “[T]he court may not compel [a parent] to admit . . . guilt in order to be

eligible to regain custody of [a child].” See In re C.H, 652 N.W.2d 144, 149 (Iowa

2002). “The court may, however, require [a parent] to comply with the case


1That child was later transferred to the home of the relative caring for the younger
child.
                                            4


permanency plan which includes treatment” and “[f]ailure to do so may result in

termination of his parental rights.” Id.

         The department of human services case plan required the mother to meet

with an in-home service provider and participate in the “Safe Care” parenting

curriculum, obtain a psychological evaluation, cooperate with any recommended

mental-health treatment services, and attend couples counseling.                  At the

termination hearing, one of the department employees overseeing the case did not

dispute that the mother participated in these services but asserted she simply

checked the boxes without internalizing what she learned. The employee testified

the mother attended therapy sessions but failed to really engage in them and she

failed to “acknowledge[] that [the youngest child] was harmed due to her actions.”

A service provider similarly stated the mother “still hasn’t recognized that her

overreacting to the doctor caused harm to the [child].”

         The mother directly contradicted this testimony. She stated, “I agree that I

over-reported and it caused harm to [the child].” Later, she was asked if she

understood her overreactions caused her child harm. She responded, “Yes.”

         The mother underscored the significance of the difficult birth on her later

actions. She testified she was required to take the child to the hospital every other

week for the first six months, to follow-up on “the initial problems.” She conceded

that, after that point, “every little spit-up, every little puke, every little everything”

became “alarming” to her and she began “over-informing” the doctors about the

child.

         Recognizing her severe anxiety about the welfare of the child, the mother

sought therapy even before the department intervened. She continued with that
                                         5


therapy throughout the proceedings, even after successfully completing a special

protocol to address the birth trauma. She believed her therapist informed the

department of her successful completion of the protocol more than nine months

before the termination hearing. She also noted that the therapist attended a family

team meeting several months before the termination hearing and informed

department personnel of her ability to serve as a safe caretaker.

       The mother’s therapist confirmed the mother’s testimony. She reported:

       [The mother] has made therapeutic progress throughout my time of
       providing services to her. [She] has been consistent in attending her
       sessions and is actively engaged in her therapeutic services. At this
       time I have no concerns regarding [her] mental health or her ability
       to healthily regulate her emotions as they arise.

At the termination hearing, the therapist testified she worked with the mother

“behaviorally” on what would cause her “to report every little thing” to “help [her]

not [to] be as hypersensitive when [the child] does show a symptom . . . . And so

then [the mother] is able to stop, look, look at the symptoms, and maybe take it

more of a step at a time versus immediately going into a fight or flight mode.” When

asked if she had “any significant concerns about” the mother’s emotional health or

behavioral effects that her emotional health might trigger,” she responded, “No, I

don’t.” She also agreed the youngest child’s traumatic birth had a logical

relationship to over-reporting of medical symptoms.

       In sum, the mother voluntarily sought therapy to address the anxiety that

led to over-reporting; successfully completed a therapeutic protocol directed at the

underlying cause of that anxiety; categorically admitted to the harm the over-

reporting of symptoms caused her younger child; and came to the termination

hearing with a recommendation from her long-term therapist that she would be a
                                          6


safe caretaker. To have required the mother to also admit to committing child

abuse would have run afoul of the Fifth Amendment right against self-incrimination,

discussed in C.H. See id.2 We conclude the mother’s refusal to incriminate herself

could not serve as grounds for terminating her parental rights where she fully

followed the case plan requirements including the department’s requirement that

she admit to harming the child. We turn to the remaining factual grounds cited by

the State to support termination of her rights.

       The service provider who worked with the mother on the “Safe Care”

parenting curriculum testified the mother failed to complete the modules. However,

the service provider conceded she had to curtail in-person contact with the mother

two and one-half months before the termination hearing in light of the COVID-19

pandemic. The provider also conceded the mother followed an example in one of

the modules concerning treatment at home versus treatment in an emergency

room. Specifically, during a semi-supervised visit with her older child, the mother

determined the child had a fever and she contacted the service provider to confirm

her preliminary determination that the child should be taken to the emergency

room. The service provider assured her that was the proper course of action in

this circumstance.    When asked if the mother “did everything properly,” the

provider responded, “Yes.” As for the provider’s testimony that the mother failed

to heed home safety admonitions contained in one of the modules, she could point

to little more than hanging cords as supporting evidence. The mother explained




2 The mother testified that her prior attorney told her not to make such an
admission.
                                         7


that her home did indeed have cords for certain appliances including her phone

and “there [was] no way we can hide all those cords.”

       Notably, the parents’ home was deemed appropriate for semi-supervised

in-person visits with the children. Those visits occurred three days a week, with

Sunday visits running six hours. Supervision was limited to twenty to thirty minute

drop-ins by the service provider. Visits continued on that schedule until the onset

of the COVID-19 pandemic, which resulted in the cancellation of in-person contact

in March, April, and part of May 2020. A department employee who took over the

case testified that during the three visits she attended, she did not discern any

safety concerns or any concerns with the home environment.

       Finally, the service provider pointed to the mother’s difficult marital

relationship as a ground for termination. Neither she nor the department employee

overseeing the case reported any concerns with domestic violence in the home.

Their testimony coincided with the mother’s testimony that the father did not

physically or verbally abuse her. According to department reports, the stressor

was the uncertain custody status of the father’s oldest child, a factor the mother

openly addressed with department personnel.

       By the time of the termination hearing, the parents had agreed to divorce

but, in light of financial burdens caused by the COVID-19 pandemic, continued to

live together without incident. We agree with the district court that the parents’

“current marital status” was “irrelevant to a placement decision.”

       That said, the department also asserted the mother’s conceded anxiety

about the marital relationship was a factor to consider in the termination decision.

Assuming without deciding this type of anxiety was a legitimate factor, the mother
                                           8


worked hard to address it. She attended marriage counseling as required by the

case plan, and her marriage counselor reported she “was engaged and

forthcoming” and “demonstrated a willingness to do what was required by DHS in

order to be reunified with her children.” She also heeded a department employee’s

instruction to address marital stress in individual therapy.

         After setting aside the department’s reliance on the mother’s refusal to

admit to commission of a crime and its reliance on the parents’ marital status, we

find scant evidence to support the remaining factual grounds for termination cited

by the State. We turn to the legal grounds cited by the district court.

         Iowa Code section 232.116(1)(h) requires proof of several elements,

including proof a child cannot be returned to parental custody. The mother testified

she was able to have the children returned to her care immediately. She also

stated she had a good relationship with the relative who was serving as caretaker

and the relative was supportive of having the children returned to her care. The

fact that lengthy visits took place in the home without incident and with minimal

supervision supports her belief. We conclude the State failed to prove by clear

and convincing evidence that the children could not be returned to parental custody

under section 232.116(1)(h)(4).

         We turn to section 232.116(1)(d). That provision requires the State to

prove:

                (1) The court has previously adjudicated the child to be a child
         in need of assistance after finding the child to have been physically
         or sexually abused or neglected as the result of the acts or omissions
         of one or both parents, or the court has previously adjudicated a child
         who is a member of the same family to be a child in need of
         assistance after such a finding.
                                          9


              (2) Subsequent to the child in need of assistance adjudication,
       the parents were offered or received services to correct the
       circumstance which led to the adjudication, and the circumstance
       continues to exist despite the offer or receipt of services.

Iowa Code § 232.116(1)(d). The State proved the first element. The district court

adjudicated the children under several provisions, including section 232.2(6)(b)(2),

which defines a child in need of assistance as a child “[w]hose parent, guardian,

other custodian, or other member of the household in which the child resides has

physically abused or neglected the child, or is imminently likely to abuse or neglect

the child.” A founded child abuse assessment supports the adjudication.

       The State did not prove the second element. The mother received services

to correct the circumstances that led to the adjudication—namely her over-

reporting of the younger child’s symptoms—and, according to her therapist, those

circumstances no longer existed. We conclude the State failed to prove by clear

and convincing evidence that termination of the mother’s parental rights was

warranted under section 232.116(1)(d).

       That leaves section 232.116(1)(i), which requires proof:

              (1) The child meets the definition of child in need of assistance
       based on a finding of physical or sexual abuse or neglect as a result
       of the acts or omissions of one or both parents.
              (2) There is clear and convincing evidence that the abuse or
       neglect posed a significant risk to the life of the child or constituted
       imminent danger to the child.
              (3) There is clear and convincing evidence that the offer or
       receipt of services would not correct the conditions which led to the
       abuse or neglect of the child within a reasonable period of time.

Again, the State failed to prove the third element.        The mother was offered

reunification services, she participated in those services, and the services—in
                                         10


particular the individual therapy she received—corrected the condition that led to

the abuse of her younger child.

       Because the State failed to prove the grounds for termination of the

mother’s parental rights cited by the district court, we reverse the termination order

with respect to her. In light of the reversal for failure to establish the statutory

grounds, we find it unnecessary to address the remaining arguments raised by the

mother.

       B.     Father

       The district court terminated the father’s parental rights to his three children

pursuant to Iowa Code section 232.116(1)(d), (f), (h), and (i). The father contends

the State failed to prove the grounds for terminating his parental rights to his

younger two children. We find it necessary to address only one of the grounds—

section 232.116(1)(h)—which, as noted, requires proof of several elements,

including proof the children cannot be returned to parental custody. See In re A.B.,

815 N.W.2d 764, 774 (Iowa 2012).

       The children were removed from the father’s care because he lacked

sufficient protective capacity. Although he participated in individual therapy to

address the concern, the father’s therapist testified he “didn’t particularly want to

be there” and, although he was not “uncooperative, he was not particularly

forthcoming.” The therapist opined therapy was not beneficial. After five sessions,

it was determined that the father “had reached maximum benefits from the

treatment.”

       The father’s failure to address the concern that led to removal of the children

from his care was compounded by his minimal involvement in couples counseling,
                                           11


assuming the goal of that counseling was to enhance the parents’ joint protective

capacities. The marriage counselor reported he “was not an active participant and

did not engage in the process.”

       The father’s parenting skills also were a concern. A department employee

characterized them as “subpar.” The father had “limited engagement” with the

children during visits and “it appeared that it was more . . . Mom [who] engaged

with the children than Dad.” When visits went virtual, the father failed to participate.

       We conclude the State proved the elements of Iowa Code section

232.116(1)(h). The younger two children could not be returned to the father’s

custody at the time of the termination hearing.

II.    Best Interests

       The father contends termination of his parental rights to his oldest child was

not in the child’s best interests. See Iowa Code § 232.116(2). On our de novo

review, we disagree.

       The oldest child began living with his paternal grandmother before the

department became involved. The child experienced several profoundly traumatic

events in his young life. The department planned to help him process the trauma

in the safety of his grandmother’s home and with the assistance of therapy. The

father declined to participate in his son’s counseling sessions.

       The father initially was able to see the child whenever he wanted. Three

months before the termination hearing, the department ended those visits out of

“concern that every time [the child] saw his father . . . that it was re-traumatization.”

In light of that re-traumatization, we conclude termination of the father’s parental

rights to the oldest child was in the child’s best interests.
                                          12


       The father also argues termination of his parental rights to the younger two

children was not in their best interests. Id. The father’s failure to engage in

reunification services meant that the children’s safety would be compromised in

his independent care. That fact alone leads us to conclude that termination was

in the children’s best interests.

III.   Due Process

       The father contends the district court violated his due process rights during

the termination hearing by not allowing him to obtain a transcript of the

permanency hearing at state expense and by truncating questioning of certain

witnesses. His constitutional argument was not preserved for review. In re M.A.F.,

679 N.W.2d 683, 685 (Iowa Ct. App. 2004) (“Under our rules of civil procedure, an

issue which is not raised before the juvenile court may not be raised for the first

time on appeal.”). Accordingly, we decline to address it.

       We affirm the termination of the father’s parental rights to his three children.

We reverse the termination of the mother’s parental rights to her two children.

       AFFIRMED ON FATHER’S APPEAL; REVERSED ON MOTHER’S

APPEAL.